PER CURIAM
Father appeals from the trial court’s denial of his motion to change custody. Or Laws 1997, ch 746, § 116, compiled as a note after ORS 107.135 (1997). We review de novo. ORS 19.415(3). Father argues that the trial court erred in denying his motion when he established at trial that his parenting time had shifted from 40 percent to 60 percent. The burden is on father to show a substantial change in circumstances before the best interests of the child are considered. Ortiz and Ortiz, 310 Or 644, 649, 801 P2d 767 (1990). Specifically, he must show that since the original custody decision “circumstances relevant to the capacity of either [party] to take care of the child properly have changed.” Id.
Father asserts that because he now spends more time with child than mother does, that he has become the primary parent and that mother has abdicated her role as the primary parent. However, the record demonstrates that mother continues to fulfill her role as custodial parent and to be an active part of child’s life.1 She regularly cares for and supervises child as well as participating in child’s education and recreational endeavors. On these facts, father has not met his burden of demonstrating a substantial change of circumstances.
Affirmed.

 Cf. Brooks and Brooks, 80 Or App 269, 721 P2d 478 (1986) (mother moved to another state and the child lived with father for 27 out of 36 months before the motion for modification was filed); Crane and Crane, 17 Or App 637, 523 P2d 596 (1974) (mother left the children with father for a 14-month period with only minor attempts to communicate with the children).